        Case 1:19-cr-10459-RWZ Document 2039 Filed 07/20/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

           v.                                         Criminal No. 19-CR-10459-RWZ

 ANGEL ROLDAN,
   a/k/a “King Big A”

           Defendant


       MEMORANDUM IN SUPPORT OF SENTENCING RECOMMENDATION

       The government submits the instant memorandum in support of its recommendation for

108 months of incarceration for the Defendant, Angel ROLDAN, a/k/a “King Big A.” This

recommendation reflects the seriousness of the offense, the need for deterrence and punishment,

and is sufficient but no greater than necessary to accomplish the goals of sentencing.

                       THE ADVISORY SENTENCING GUIDELINES

       The government disagrees with the offense level calculation provided U.S. Probation,

which calculated the offense level in the final Presentence Report to be 27 (PSR ¶¶106-134). The

government’s calculation stated a total offense level of 29 (D. 1632). With a criminal history score

of 7, the criminal history category is IV (PSR ¶¶ 144-145), the guideline sentencing range (“GSR”)

calculated by Probation is 100 to 125 months (PSR ¶190).

       Under the government’s calculation of offense level 29, with criminal history category IV,

the GSR would be 121 to 151 months.1




       1
         The government notes that its calculation and recommendation in the Plea Agreement
did not anticipate the additional three points relating to the federal assault case while
incarcerated. See PSR ¶143. With the government’s offense level calculation of 29, and criminal
history category III, the GSR would be 108 to 135, which correlates to the 108 months set as the
high-end of the sentencing range in the Plea Agreement (D. 1632).


                                                 1
        Case 1:19-cr-10459-RWZ Document 2039 Filed 07/20/21 Page 2 of 6




       The parties have agreed to a binding sentencing range of 63 to 108 months (D. 1632) under

Fed. R. Crim. P. 11(c)(1)(C).

                                           ARGUMENT

       The Court must consider the factors set forth in 18 U.S.C. § 3553(a) in determining a

sentence that is sufficient, but not greater than necessary, to comply with the purposes of

sentencing set forth in § 3553(a)(2). Among those factors are the “nature and circumstances of the

offense,” promoting respect for the law, and providing just punishment.            See 18 U.S.C. '

3553(a)(2)(A). The sentence must also afford “adequate deterrence” for both the defendant and

others. See 18 U.S.C. ' 3553(a)(2)(B) (the court may impose a sentence “to afford adequate

deterrence to criminal conduct”). Lastly, the sentence must protect the public from the further crimes

of the Defendant, and the violence that the Defendant brought to bear through his membership in the

Latin Kings.   See 18 U.S.C. ' 3553(a)(2)(C) (“protect the public from further crimes of the

defendant”). Consideration of the § 3553(a) factors demonstrates that a sentence of 108 months is

sufficient, but not greater than necessary, to meet the goals of sentencing.

       A.      Nature and Circumstances

       This Court is familiar with the nature of the Latin Kings enterprise and the violent conduct

committed by its members. The sentence range contemplated by the Plea Agreement reflects the

Defendant’s role in the management and organization of the Latin Kings, which targeted

cooperating witnesses, and sought to instill fear and enforce a code of silence concerning crimes

committed by its members. See PSR ¶¶45-102. Among this group, the Defendant served as

Cacique, or second-in-command of the State of Massachusetts, issuing directives, and organizing

the gang’s violence as part of the larger chain of command. See PSR ¶45.

       Given the sprawling membership, and numerous individuals at issue, the Defendant was

particularly concerned with those believed to be cooperating with the government. See PSR ¶¶.


                                                  2
        Case 1:19-cr-10459-RWZ Document 2039 Filed 07/20/21 Page 3 of 6




Throughout the investigation, the Defendant was involved in various violent acts of the gang. In

particular, the Defendant ordered other members to inflict violence.

        Victim 34 was targeted for perceived cooperation with law enforcement; the Defendant

ordered that he be attacked. See PSR ¶¶50-56. The Defendant tasked others in the chain of

command (codefendants COTTO and I. RODRIGUEZ) with ambushing and attacking Victim 34

during a meeting during which Victim 34 would not suspect that he would be assaulted. According

to the recordings, the Defendant acquired “paperwork” related to Victim 34’s perceived

cooperation with law enforcement and disseminated it to other Latin Kings who were then tasked

by the Defendant with coordinating the violence. See PSR ¶50. The Defendant is referenced by

the other members are being concerned with ensuring the attack is completed properly. See PSR

¶52 (“I understand where Big A’s coming from- he wants to make sure it’s done, and you know, have

it seen done, you know what I mean?”) (“spoke to Big A the other day, and he ain’t on that, you know?

He’s like “I just want that nigga blown up, and T’d,”).

        The Defendant also orchestrated a conspiracy to assault Victim 5 as well. See PSR ¶¶57-66.

In the various recordings generated in this case, the Defendant is identified as having obtained

paperwork relating to Victim 5’s cooperation. See PSR ¶57. Victim 5 was incarcerated and the order

was then transmitted to Latin Kings members in the Department of Corrections, who then discussed

the order to terminate Victim 5 in greater detail. See PSR ¶¶60, 61, 62, 63, 64 (“W. PEGUERO replied,

‘Big A spoke to Ace yesterday and Ace called me and talked to confirm it and Ace wants to make sure

niggas seen paperwork first before he makes something happen up there.’ On that same date,

PALACIOS sent court paperwork to CW-3 who was directed to forward it to F. LOPEZ.”), 65. This

is to say nothing of the additional incidents not specifically identified as grouped criminal conduct that

occurred during the Defendant’s leadership of the Massachusetts Chapter. See PSR ¶¶80-84 (Victim

19), 85-89 (Victim 1), 90-95 (Victim 14 and Victim 15).


                                                    3
        Case 1:19-cr-10459-RWZ Document 2039 Filed 07/20/21 Page 4 of 6




       Beyond the leadership and orchestration of violence committed by the Latin Kings, the

Defendant also sold approximately 100 grams of fentanyl, and a firearm and ammunition to a

cooperating witness. In sum, the Defendant was a leader in a violent drug distribution organization,

and personally discussed serious violent incidents taking place. The nature and circumstances of

the Defendant’s crimes and his role in leading this violent enterprise negatively affected the

community he lived and the various persons who were attacked. All told, the nature and

circumstances justify a sentence of 108 months.

       B.      Criminal History

       The Defendant has a lengthy criminal history that commenced early with multiple

convictions for armed robbery, carjacking and firearms offenses in his teenage years. See PSR

¶¶136 (receiving stolen motor vehicle), 137 (receiving stolen motor vehicle that was previously

carjacked), 138 (armed carjacking, and firearm possession), 139 (armed robbery and ABDW of a

pizza delivery driver and convenience store), 140 (receiving stolen motor vehicle).

       The Defendant was then convicted in 2006 of conspiracy to distribute cocaine base and

sentenced to 68 months of incarceration. See PSR ¶142. This prosecution and investigation

targeted members and associates of the Latin Kings.

       While serving his federal sentence, the Defendant violently attacked another inmate. The

Defendant held the victim “to the ground; striking him repeatedly with fists and a padlock that was

attached to the end of a belt. According to the investigative material, it appears this assault was

motivated by an unpaid debt.” PSR ¶143. With such a violent criminal history, persistent gang

membership, and his directing violence while serving as a leader of a violent criminal enterprise,

the Court should impose the 108 month sentence recommended by the government.

       C.      Public Protection and Deterrence

       Given the organized violence and drug trafficking at issue in this case, the Court must


                                                  4
        Case 1:19-cr-10459-RWZ Document 2039 Filed 07/20/21 Page 5 of 6




ensure that the Defendant is specifically deterred from committing crimes in the future and ensure

that the public recognizes such crimes merit serious punishment as well. As a leader of the Latin

Kings, responsible for directing violence against persons believed to be cooperating with law

enforcement, and distributing drugs, the Defendant’s role merits a significant sentence.

       The Defendant has a prior federal conviction related to a prior Latin Kings investigation,

and other serious violent criminal convictions, including the assault of another inmate with a

padlock while serving his federal prison sentence. Those prior sentences did not deter him, and

shortly after release the Defendant rejoined the Latin Kings and ascended to leadership. Indeed,

throughout the investigation multiple recordings were made of the Defendant referring to potential

federal prosecution of the Latin Kings criminal enterprise during meetings with other leaders and

members. See e.g., D. 12-1, p. 56 (“We all gonna be fucking in an indictment. I’m gonna be down

for a RICO. You gonna be down for a RICO. You gonna be down for a RICO. We all gonna be

down.”). As such, it is necessary to impress upon the Defendant that leadership and continued

association with the Latin Kings, destruction of the community through the distribution of cocaine

base, and directing acts of violence on behalf of the organization is serious and is unacceptable in

the future. A sentence of 108 months is one that will specifically deter the Defendant from assisting

this organization in the future and remove him from the enterprise for at least the period of

incarceration.

       General deterrence must also be considered, and this Court should be mindful of the

message that the sentence will send to violent offenders, particularly gang leaders removed from

the street who would direct others to attacks persons who provide information to law enforcement.

A 108-month sentence sends a message to leaders, gang members, and violent offenders that swift

punishment and imprisonment for multiple years await them if they choose to organize and




                                                 5
        Case 1:19-cr-10459-RWZ Document 2039 Filed 07/20/21 Page 6 of 6




supervise gang-members and facilitate the commission of violence.

       Moreover, the Court must also take this opportunity to protect society from this Defendant

and the potential for future crimes, punish him for the various violent acts that took place under

his auspices, and for overseeing violence being committed against others on behalf of this violent

organization. A 108-month sentence is the proper means to accomplish all these goals of

sentencing.

                                         CONCLUSION

       Due to the nature and circumstances of the crime, and because deterrence (both general

and specific), respect for the law, and just punishment are all critical sentencing factors for this

Defendant, the Court should impose a sentence of 108 months.



                                                      Respectfully submitted,

                                                      NATHANIEL R. MENDELL,
                                                      Acting United States Attorney
                                              By:
                                                      /s/ Philip A. Mallard
                                                      PHILIP A. MALLARD
                                                      Assistant U.S. Attorney
                                                      United States Attorney’s Office
                                                      1 Courthouse Way, Suite 9200
                                                      Boston MA 02210
                                                      617-748-3674

                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).


                                                      /s/ Philip A. Mallard
                                                      PHILIP A. MALLARD
Date: July 20, 2021                                   Assistant U.S. Attorney




                                                 6
